Citation Nr: 0309058	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1949.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for the cause 
of the veteran's death in January 2002 and the appellant 
appealed its decision.  The RO denied accrued benefits in 
January 2002, and the appellant filed a notice of 
disagreement with that decision.  A statement of the case has 
not been issued.  Therefore, per Manlincon v. West, 12 Vet. 
App. 238 (1999), that issue is a subject of the remand 
section of this decision.


REMAND

The appellant requested a hearing before a member of the 
Board in Washington, D.C. in June 2002 on the matter of 
service connection for the cause of the veteran's death.  In 
March 2003, the Board scheduled her for a hearing at the 
Board in June 2003.  In April 2003, she indicated that she 
wanted to cancel her hearing at the Board and that instead, 
she wanted either a videoconference hearing with a Board 
member, or a travel board hearing at the RO, whichever could 
come first.  Accordingly, this matter will be remanded to the 
RO to schedule her for a hearing.

Next, the RO denied the appellant's claim for accrued 
benefits in January 2000 and she filed a notice of 
disagreement with that determination.  The RO has not issued 
a statement of the case on the matter.  Accordingly, it must 
be remanded to the RO for issuance of a statement of the 
case.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should schedule the appellant 
for either a videoconference hearing 
with a Board member or a travel board 
hearing.

2.  The RO should issue the appellant a 
statement of the case on the matter of 
accrued benefits entitlement.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

